DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Attorney Ho on 2/18/2022.
The application has been amended as follows: 
a) Claim 1, line 12, the term “± (0.05 – 0.5) °C over 1s – 5s” was replaced with --± 0.05 – 0.5 °C over 1s – 5s--.
b) Claim 1, lines 18-19, the term “± (1-3) m/s over 5s to 10 s” was replaced with --± 1-3 m/s over 5s to 10s--.
c) Claim 3, lines 1-4, the phrase “the carbon dioxide generating module comprises the container A and the container B, the container A contains citric acid and water, the container B contains sodium hydrogen carbonate and water,” was deleted.
             d) Claim 9, line 2, the term “of” was replaced with –inside--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1,  the prior art of record does not disclose a mosquito trapping device, wherein the temperature control module controls the temperature of the mosquito trapping device to be between 38°C and 43°C, and the temperature control module controls the temperature to change within a range of ± 0.05 - 0.5 °C over 1s - 5s, the humidity control module controls humidity inside the mosquito trapping device to be between 50% and 80%; and wherein the mosquito-killing module generates a guiding wind having a wind speed of 0.7 m/s to 8 m/s, the wind speed changes within an amplitude of ± 1-3 m/s over 5s to 10s.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 







/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         	/DARREN W ARK/               Primary Examiner, Art Unit 3647